Citation Nr: 1413422	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  02-04 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from June 1942 to January 1946.  He died in December 1997; the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appellant was scheduled for a formal hearing in October 2002 before a Decision Review Officer at the RO, but cancelled her request prior to the hearing, and instead opted for a conference with the Decision Review Officer.  In addition, she requested a Board hearing at the RO; however, she withdrew that request in January 2003.  There are no other hearing requests of record. 

In November 2003, the Board remanded this case for additional evidentiary development. 

In a May 2006 decision, the Board denied the appellant's claim, and she appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2008 Memorandum Decision, the Court set aside the May 2006 Board decision and remanded the case to the Board.  

In August 2009, the Board remanded this case for further development.

The record before the Board consists of the appellant's paper claims files and an electronic record known as Virtual VA.


REMAND

The Board's August 2009 remand instructions directed the RO or the Appeals Management Center (AMC) in Washington D.C. to send the appellant a letter requesting her to provide any pertinent evidence in her possession and informing her with respect to verification of the Veteran's whereabouts during his overseas service, that she may obtain alternative forms of evidence to the Veteran's service records, "such as those listed above."  The reference to the evidence "listed above" is to the following language contained in the body of the remand: "These alternative forms of evidence may also include statements from service medical personnel; "buddy" certificates or affidavits; records of employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom the Veteran may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and reports of insurance examinations."  

In response to the Board's remand instructions, the AMC sent a letter to the appellant in November 2009 which contains the following pertinent language:  "With respect to verification of the Veteran whereabouts during his overseas service, you may provide alternative forms of evidence to the veteran's service records."  The November 2009 letter did not actually set out what alternative forms of evidence the appellant should submit.  The Board finds that the RO or the AMC must issue another notification letter which provides the language which describes what types of additional evidence could be submitted.  

In its August 2009 Remand instructions, the Board directed that the RO or the AMC should attempt to locate through the appropriate channels morning reports of "A" Battery, 316th Field Artillery Battalion, from September through December 1945, and associate such records with the claims file.  The Board directed that the RO or the AMC should undertake all indicated development to obtain any such records until further efforts to obtain any relevant morning reports would be futile.  If the records could not be obtained, the RO or the AMC was directed to so inform the appellant and her representative and request them to submit the outstanding evidence if they are able to.  

The Board's review of the claims file demonstrates that attempts were made to obtain the pertinent morning reports.  In July 2011, the service department reported that it was mailing all pertinent records it obtained which consisted of Morning Reports for October 6th, October 11th and December 10th  of 1945.  The Morning Reports from September 1945 and November 1945 have not been obtained and the service department specifically indicated that attempts to find the reports from November 1945 resulted in negative results.  It also appears that the attempts to obtain the September 1945 Morning Reports were unsuccessful.  Significantly, the RO and the AMC failed to inform the appellant and her representative of this negative outcome and also failed to request they submit the outstanding evidence if they are able to.  

Compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished. 

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should must send a letter to the appellant and her representative informing her with respect to evidence verifying the Veteran's whereabouts during overseas service that she may obtain and submit alternative forms of evidence to the Veteran's service records, to include but not limited to, statements from service medical personnel; "buddy" certificates or affidavits; records of employment physical examinations; medical evidence from hospitals, clinics, and private physicians at which or by whom the Veteran may have been treated, especially soon after service discharge; letters written during service; photographs taken during service; pharmacy prescription records; and reports of insurance examinations.  The RO or the AMC must also inform the appellant of the fact that Morning Reports could not be obtained for the Veteran's unit for September 1945 and November 1945 and the RO or the AMC should request the appellant and her representative to submit the outstanding evidence if they are able to.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until she is otherwise notified, but she has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

As noted above, this case has been advanced on the Board's docket. This case also must be afforded expeditious treatment by the RO or the AMC. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

